Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	Response to restriction requirement filed 08/13/2021 is acknowledged.  Applicant elected, Groups II and III, claims 5-14 and canceled claims 1-4.


Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Abstract
	The abstract of the invention is not descriptive. The abstract does not reflect the elected invention. A new abstract is required which is clearly indicative of the invention to which the elected claims are directed. 




Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed  05/05/2020  has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

ond paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5,14 and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
A.	in the phrase “the at least one parameter comprising one or more prebiotics and one or more short chain fatty acids”, it is not clear, when the “the at least one” is one parameter,  what is the information the one parameter represents – is it one parameter representing both prebiotics and short chain fatty acids, OR it is a parameter selected from the group comprising prebiotics, and one or more short chain fatty acids. 

B.	Claims 5,14 step two address genomic metabolic model of Lactobacillus rhamnosus.  The model is addressed as “corresponding to the received at least one parameter associated with the composition”.  Specification addresses the models as Lactobacillus, i.e. pro-biotics, is related to pre-biotics or short chain fatty acids, i.e, a related to a parameter associated with the composition addressed in the first step.

C. Last step of the method is drawn to a “composition having a ratio of one or more of the prebiotics to Lactobacillus rhamnosus”, based on the extracted genomic metabolic model of Lactobacillus rhamnosus”
C1.  First, the term “the prebiotics” does not have an antecedent basis – the preceding part of the claim addresses a parameter associated with a prebiotic, but does not address a prebiotic itself. 
C2.	Second,  it is unclear how a model reflecting metabolic reactions in Lactobacillus (i.e. source of probiotics) provides a ratio of Lactobacillus to some other substances, like prebiotics. 
C3.	Third, the claim fails to recite a final process step, which agrees back with the preamble. The preamble states that it is a method of obtaining a composition for the production of short-chain fatty acids in the gut of an organism. The last step of claim 5 is to obtain a composition having “a ratio’ of prebiotics to Lactobacillus rhamnosus. There is no indication that a composition having “a[ny] ratio’ of prebiotics to Lactobacillus rhamnosus have any relation to a composition for the production of short-chain fatty acids 

D.   The last step of the method in claim 5 implies that a composition having any ratio of prebiotics to Lactobacillus rhamnosus is the composition for the production of short-chain fatty acids in the gut of an organism.  However, specification teaches that not any composition will be useful for the production of short-chain fatty acids: “constraints-based application is applied to the genomic metabolic model of Lactobacillus rhamnosus and the prebiotics to obtain a response matrix that describes the flux distribution that maximizes or minimizes the levels of the short chain fatty acids. (p. 15, bottom; emphasis added).  Thus it is unclear what “a[ny]  ratio” is required to achive the objective stated in the preamble. 

E.	Claims 12,13.  The claims address compositions with definitively stated ratio.  It is not clear what is the contribution of preceding method claims in claim 5 with relation to said compositions. 

F.	Claim 14: the term “the processor” lacks antecedent basis. 



Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  5-14 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant are directed to a process (claim 5 and claims dependent thereupon), and system (claim 14  i.e. to one of statutory categories of invention.  
.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, 

Steps  drawn to a mental process recited in the claims include  generating genomic metabolic model based on chemical transformation rules and “genomic metabolic networks” (which are “mathematical reconstructions of all the known metabolic reactions occurring within Lactobacillus rhamnosus” (p. 10, top)”, based on said model generating a listing for a composition having  a ratio of prebiotics to Lactobacillus rhamnosus. 

The steps are able to be performed in the mind, but for the recitation of the “control unit”. Other than reciting by a “control unit”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “control unit” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

 Mathematical concepts recited in the claims include extracting model from networks. The specification indicates that the “metabolic networks” are a mathematical reconstructions of all the known metabolic reactions occurring within Lactobacillus rhamnosus” (p. 10, top ); thus generating networks and utilizing the mathematical information therein is a mathematical concept.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  




Step 2A Prong Two.



The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.



The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.

In the instant case, the judicial exception is not integrated into a practical application because the claim only recites providing information about a composition having an undefined ratio of prebiotics to Lactobacillus rhamnosus.  

The “control unit” addressed in the claims is  essentially a black box designed to perform the recited function, does not provide distinguishing structural characteristics of a particular machine and is viewed as a generic computer running a particular software


Obtaining parameter data is a pre-solution activity directed to aspects of the information being analyzed.

Claim 14 addresses a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including processor and display unit that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

Although dependent claims may limit the scope of the abstract idea to which the independent claims are directed, their character remains unchanged, especially given that these dependent claims provide no insight to improvements in computer functionality beyond what one would expect from using a generic computer as a tool in performing the scheme as claimed. None of these claims add anything significantly more to transform the abstract idea.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-14 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for method of obtaining a  composition having a ratio of one or more of the prebiotics to Lactobacillus, does not reasonably provide enablement for the production of short-chain fatty acids in the gut of an organism.
	The breath of the claims encompass composition comprising any prebiotics mixed at any ration with any component of Lactobacillus rhamnosus. Specification acknowledges that production of fatty acids can be actually reduced by the compositions designed by the method:  the claimed “application is applied to the genomic metabolic model of Lactobacillus rhamnosus and the prebiotics to obtain a maximizes or minimizes the levels of the short chain fatty acids. (p. 15, bottom; emphasis added). Likewise, Wong et al. (J Clin Gastroenterol. 2006 Mar;40(3):235-243) teach that the rate and amount of short fatty acid production depends on the species and amounts of microflora present in the colon.  Further, prior art teaches that production of fatty acids critically depend both on the nature of particular prebiotics and their ratio to components of Lactobacillus rhamnosus, or may not be effected at all by a composition of prebiotics and Lactobacillus rhamnosus. See van Zanten et al. (“The Effect of Selected Synbiotics on Microbial Composition and Short-Chain Fatty Acid Production in a Model System of the Human Colon. PLoS ONE 7(10): e47212, 1-11); Underwood et al. (J Pediatr Gastroenterol Nutr. 2009 February ; 48(2): 216–225).

   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.   

Examiner’s Comment
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 rejections above, no meaningful search of the prior art can be made and applied to the claims at this time. Applicant is reminded that prior art rejections may be applied in light of applicant's amendments in the next Office action.

Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure as it teaches some aspects of the invention and may be useful as 103(a) references:

Slizewska et al. (FEMS microbiology letters, 2019 Vol. 366, No. 13., 1-14) teach synbiotics impact on short-chain fatty acids production in sows.

 van Zanten et al. (“The Effect of Selected Synbiotics on Microbial Composition and Short-Chain Fatty Acid Production in a Model System of the Human Colon. PLoS ONE 7(10): e47212, 1-11) describe a study wherein  37 potentially prebiotic carbohydrates were investigated for their ability to enhance the growth of the widely used and well studied probiotic bacteria Lactobacillus acidophilus NCFM and Bifidobacterium animalis subsp. lactis Bl-04. Eight synbiotic combinations were selected for further analysis in the colonic model; NCFM combined with isomaltulose, cellobiose, raffinose or endo-1,3-b-D-glucanase hydrolyzed oat b-glucan, and Bl-04 combined with melibiose, xylobiose, raffinose or maltotriose. Performance in the four-stage model of the human colon inoculated with human fecal samples was evaluated with respect to growth stimulation of the probiotic strains by qPCR and production of short-chain fatty acids, investigated by gas chromatography. To obtain quantitative information of the effects of synbiotics on the modified ratio of Bacteroidetes/ Firmicutes, qPCR was applied for determination of microbial numbers.  The selected combinations showed potential as synbiotics as they were able to support growth of the probiotic bacteria, affect the microbial composition, observed by a shift in the modified ratio of 


Conclusion.
	No claims are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb